 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH CANDLER,                                    No. 2:19-CV-0394-MCE-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    E. PALKO,
15                        Defendant.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On November 5, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. ECF No. 10. No objections to the findings and

23   recommendations have been filed.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.     The findings and recommendations filed November 5, 2019 (ECF No. 10) are

 3   ADOPTED in full;

 4         2.     The conclusions reached in the September 5, 2019 (ECF No. 9) screening order are

 5   ADOPTED and Plaintiff’s Federal Tort Claims Act claim is DISMISSED with prejudice; and

 6         3.     The case shall proceed on Plaintiff’s Eighth Amendment claim.

 7         IT IS SO ORDERED.

 8   Dated: February 18, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
